



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Marton, 2016 ONCA 401

DATE:  20160520

DOCKET: M46455

Hoy A.C.J.O. (In Chambers)

BETWEEN

Her Majesty the Queen

Applicant

and

Daniel Marton

Respondent

Karen Papadopoulos, for the
    applicant

No one appearing for the
    respondent

Heard:  May 16, 2016

ENDORSEMENT

[1]

The Crown seeks (1) an order dispensing with notice to the respondent,
    Daniel Marton, of this application; (2) an extension of time for the service
    and filing of a notice of appeal of the April 4, 2016, order of the application
    judge (the Application NOA); and (3) an order permitting substituted service
    of the Application NOA on the respondent.

Background in Brief

[2]

The respondent was charged with dangerous operation of a motor vehicle
    under s. 249(1)(a) of the
Criminal Code
, R.S.C. 1985, c. C-46. The
    Crown proceeded summarily. The respondent was acquitted.

[3]

The Crown sought to appeal the acquittal and, to that end,
    attempted to personally serve the respondent with a notice of appeal of the
    dismissal of the dangerous operation charge (the Dismissal NOA). It was
    unsuccessful in doing so and brought an application before the application
    judge in the Superior Court of Justice for an order directing substituted
    service of, or dispensing with service of, the Dismissal NOA.

[4]

On April 4, 2016, the application judge concluded that he did not have
    jurisdiction to order substituted service in the case of summary conviction
    appeals and dismissed the Crowns application. The Crown seeks to appeal that
    order to this court. It submits that the application judge erred in law in
    concluding that the Superior Court of Justice did not have jurisdiction to
    order substituted service in the case of summary conviction appeals. However,
    once again, the Crown was unable to serve the notice of appeal on the
    respondent.

Attempts to
    Serve Respondent

[5]

In support of this application, the Crown has filed the affidavit of
    P.C. Hulsman, sworn May 5, 2016, detailing efforts undertaken by the police to
    serve the respondent with the Dismissal NOA and the Application NOA.

[6]

Between February 19, 2016, and February 26, 2016, P.C. Hulsman attempted
    to locate and serve the respondent with the Dismissal NOA.

[7]

P.C. Hulsman left messages at the home and cell phone numbers that the
    respondent had provided to police at the time of his arrest. He also left two
    messages with the respondents trial counsel, letting him know that the Crown
    was appealing the dismissal and was seeking the respondents contact
    information. Respondents trial counsel responded to the second message but did
    not provide any information about the respondents whereabouts.

[8]

The respondents registered address is at 12109 Heart Lake Road, Caledon.
    Based on surveillance conducted by the police, P.C. Hulsman concluded that it is
    the residence of the respondents family. Frontal and aerial photographs of the
    residence are attached to P.C. Hulsmans affidavit. The residence is enclosed
    by a security fence and a locked gate that does not permit access to the front
    door without the permission of a resident. There are security cameras at the
    front door, there is no mechanism to type in a security code at the gate, and
    there is no buzzer.

[9]

The police have conducted surveillance at the residence in their
    attempts to serve both the Dismissal NOA and the Application NOA.

[10]

On February 20, 2016, an OPP officer attended at the respondents
    familys residence. After a period of surveillance, the respondents mother
    appeared. She was confrontational and refused to provide any information about
    her sons whereabouts.

[11]

After this, P.C. Hulsman left further telephone messages, including on
    the respondents parents phone. He explained that he was calling to get in
    touch with the respondent to serve him with the Dismissal NOA.

[12]

P.C. Hulsman also contacted the respondents insurer. It had the same
    contact information for the respondent as P.C. Hulsman.

[13]

The respondent had testified at trial that he was attending school in
    Hamilton. P.C. Hulsman contacted McMaster University and Mohawk College, but
    neither had any record of the respondent. Local police data bases and the
    Ministry of Transportation database similarly had no records for the
    respondent.

[14]

After the application judge denied the application for substituted
    service of the Dismissal NOA, P.C. Hulsman asked Detective Constable Bruce
    Powell, of the Criminal Investigations Branch, to assist in locating the
    respondent. Detective Constable Powell advised P.C. Hulsman that he received
    information that the respondent was possibly employed at Maple Leaf Foods
    Hamilton and of previous addresses in Hamilton associated with the respondent.
    After further investigation, Detective Constable Hulsman advised that the
    respondent did not live at any of the addresses and had quit his job at Maple
    Leaf Foods Hamilton in August 2015.

[15]

The Crown advised P.C. Hulsman that it was appealing the application
    judges order on April 28, 2016. However, he was not working that day and did not
    retrieve the Crowns message until May 2, 2016. P.C. Hulsman then attempted to
    serve the Application NOA on the respondent.

[16]

On May 2, 2016, P.C. Hulsman and Officer Schultz conducted surveillance
    on the respondents familys residence for approximately 4.5 hours. For 2.5
    hours, they were parked on the driveway in front of the gate. P.C. Hulsman
    called the home phone ten times and the respondents phone twice. No one
    answered and no one entered or exited the residence. The officers pointed their
    cars lights at the residence to get the attention of anyone at home. P.C.
    Hulsman saw a female appear in front of one of the windows inside the
    residence.

[17]

On May 3, 2016, P.C. Hulsman returned to the respondents familys
    residence with Officer Fletcher. After approximately 2.5 hours, a white Volvo
    exited. P.C. Hulsman stopped the vehicle. It was driven by the respondents
    brother, who refused to answer any questions about the respondents whereabouts
    or to put the officers in contact with the respondent or their parents.  The
    officers parked their vehicle in front of the locked gate and called the house
    phone and the respondents cell phone again. No one exited the house or
    answered either phone. The officers left messages identifying themselves, explaining
    why they needed to contact the respondent, and asking the respondent and his
    family to call them back.

[18]

On May 2 and 3, 2016, P.C. Hulsman also conducted multiple searches of
    local databases and the Police Information Portal. He also asked Detective
    Constable Powell to conduct further database investigations in an effort to
    locate the respondent.

[19]

P.C. Hulsman states, at para. 24 of his affidavit:

I have made every possible attempt to personally serve [the
    respondent] with the [Application NOA] within the required time period. No
    person at [the respondents] home address would cooperate with the police
    despite repeated visits to the home. [Despite] my efforts, I have not uncovered
    any record of [the respondent] attending a post-secondary institution or any
    record of current employment for him. I have exhausted all investigative means
    of finding [the respondent]. It is my belief that he lives at home with his
    family as 12109 Heart Lake Road in Caledon and is evading service of the [Application
    NOA]. I further believe that leaving a copy of the [Application NOA] at this
    address will bring the fact of the appeal to his attention.

Notice of
    this Application

[20]

Under s. 815(2) of the
Criminal Code
, a judge of this court may
    extend the time within which notice of appeal may be given. As noted by
    Martin J.A. in
R. v. Ruffo
(1982), 1 C.C.C. (3d) 358 (Ont. C.A.), at
    p. 368, granting of an application to extend the time for appealing without
    notice to the opposite party isexceptional and the onus lies on the party
    seeking an
ex parte
order to extend the time for appealing to bring
    himself within an exception. In general, the moving party must provide evidence
    (either by way of an affidavit, documentary evidence, or
viva voce
evidence) that it is impossible to give notice of the application.

[21]

In this case, I conclude that P.C. Hulsmans evidence is sufficient to
    discharge the onus for justifying an
ex parte
application. Therefore,
    notice of this application to the respondent is dispensed with.

Extension of Time

[22]

A court hearing an application like this one will consider whether (i)
    the applicant has shown a
bona fide
intention to appeal within the
    appeal period; (ii) the applicant has accounted for or explained the delay; and
    (iii) there is merit to the proposed appeal. There is no absolute rule to be
    applied:
R. v. Menear
(2002), 162 C.C.C. (3d) 233 (Ont. C.A.), at p.
    239.

[23]

Justice clearly requires that an extension of time be granted. The Crown
    has demonstrated a
bona fide
intention to appeal the application
    judges order within the appeal period. It has explained that the delay is due
    to its inability to serve the respondent, despite its considerable efforts. And
    the proposed appeal is clearly arguable. An extension of time to June 13, 2016,
    is therefore granted.

Substituted
    Service

[24]

The Crown submits that this court has jurisdiction to direct substituted
    service of the Application NOA pursuant to ss. 839 and 678.1 of the
Criminal
    Code
. Further, it submits that in the circumstances, the court should
    direct substituted service of the Application NOA.

[25]

I agree with the Crown that this court has jurisdiction to direct
    substituted service of the Application NOA.

[26]

Section 678.1 provide as follows:

Where a respondent cannot be found after reasonable efforts
    have been made to serve the respondent with a notice of appeal or notice of an
    application for leave to appeal, service of the notice of appeal or the notice
    of the application for leave to appeal may be effected substitutionally in the
    manner and within the period directed by a judge of the court of appeal.

[27]

Pursuant to s. 839(2), s. 678.1 will apply with such modifications as the
    circumstances require to any appeal under s. 839. Section 839(1) provides as
    follows:

Subject to subsection (1.1), an appeal to the court of appealmay,
    with leave of that court or a judge thereof, be taken on any ground that
    involves a question of law alone, against

(a)
a decision of a court in respect of
    an appeal under section 822
; or

(b) a decision of an appeal court under section 834, except
    where that court is the court of appeal. [Emphasis added.]

[28]

The application judges decision is a decision of a court in respect of
    an appeal under section 822 of the
Criminal Code
within the meaning
    of s. 839(1)(a) . The words in respect of are very broad. A decision that the
    court does not have jurisdiction to direct substituted service of a notice of
    an appeal under s. 822 is a decision
in respect
of
an appeal under s. 822. That conclusion is supported by
R. v.
    Robertson
(1978)
, 45
    C.C.C. (2d) 344 (Ont. C.A.), where Dubin J.A. concluded a County Court judges
    decision that he lacked the jurisdiction to set aside a notice of abandonment
    was a decision in respect of an appeal under the relevant section. Dubin J.A.
    rejected the Crowns argument that this courts jurisdiction was restricted to
    decisions on the merits of the appeal. See also
R. v. Belaroui
(2004),
    186 C.C.C. (3d) 386 (Que. C.A. [In Chambers]) at paras. 10-26.

[29]

Accordingly, s. 678.1 of the
Code
is applicable. As indicated
    above, that section specifically provides that a judge of this court may order
    substituted service where a respondent cannot be found after reasonable efforts
    have been made to serve him.

[30]

I note that the Crown does not have an automatic right of appeal in this
    case. Section 839 provides that an appeal may be taken on any ground that
    involves a question of law alone,
with leave of the court
    or a judge thereof
. Therefore, I believe that what the Crown is
    attempting to serve is properly called a Notice of Application for Leave to
    Appeal and Notice of Appeal. Possibly, the Crown has described the document as
    a Notice of Appeal because of the courts current practice to hear the
    application for leave to appeal at the time that the appeal is heard.

[31]

The next question is whether I should direct substituted service.

[32]

The Crown submits that it has met the two conditions for obtaining such
    an order articulated by Thorson J.A. in
R. v. Gruener
(1979)
, 46 C.C.C. (2d) 88 (Ont. C.A. [In
    Chambers]): (i) personal service on the respondent is demonstrably not
    possible, through no fault of the party obliged to affect the service; and (ii)
    the proposed method of substituted service will in all probability, if not
    certainty, be effective to bring notice to the respondent.

[33]

The
Criminal Code
did not specifically provide for substituted service
    when
Gruener
was decided. Since then, s. 678.1 of the
Code
was
    enacted. As noted above, it provides that a judge of this court may order
    substituted service where a respondent cannot be found after reasonable efforts
    have been made to serve him. It does not precisely track the first condition in
Gruener
. However, the reasonableness of the Crowns efforts to serve a
    respondent and the effectiveness of the proposed substituted service must still
    be assessed in light of the possible jeopardy to the respondents liberty as a
    result of the Crowns appeal. Therefore,
Gruener
provides helpful
    guidance.

[34]

An appeal to this court could affect the ability of the Crown to pursue
    an appeal of the dismissal of the dangerous operation charge and, if the Crown
    successfully appealed the dismissal, the respondent could be imprisoned for up
    to six months. Therefore, the proposed appeal to this court jeopardizes the
    respondents liberty interest, albeit not directly.

[35]

The Crown decided to appeal the application judges order near the end
    of the appeal period. As a result, P.C. Hulsman had a very limited time during
    which to attempt to affect personal service of the Application NOA (or the
    Notice of Application for Leave to Appeal and Notice of Appeal, as the case may
    be). I fully appreciate the efforts taken by the Crown to serve the Dismissal
    NOA and the record supports the inference that the respondent is evading
    service. Nonetheless, P.C. Hulsmans efforts to serve the Application NOA (or
    the Notice of Application for Leave to Appeal and Notice of Appeal, as the case
    may be) essentially took place over a two-day period (May 2 and 3, 2016).

[36]

At this point, I decline to direct substituted service. The Crown may,
    however, continue its efforts to personally serve the respondent during the
    extension of time that I have granted. If unsuccessful, those further efforts, and
    evidence thereof, may well warrant the requested order for substituted service.

Disposition

[37]

For the reasons provided, the Crowns application for an extension of
    time and for dispending with notice of this application to the respondent is
    granted but the application for substituted service is dismissed. The Crown
    shall serve and file the Application NOA (or the Notice of Application for
    Leave to Appeal and Notice of Appeal, as the case may be) on or before June 13,
    2016.

Alexandra
    Hoy A.C.J.O.


